Citation Nr: 0704204	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran had active military service from November 1961 to 
April 1966 and from January 1995 to November 2003.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the RO 
in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, through his representative, argues that a 
medical nexus opinion has been obtained during a VA 
examination in March 2004 which essentially linked his 
hearing loss to his service in the military.  Due to the fact 
that a positive nexus opinion has been obtained, the veteran 
feels that it is logical to conclude that his left ear 
hearing loss should be service-connected.  

The Board initially points out that the veteran's service 
medical records (SMRs) indicate hearing loss in a June 2003 
report of medical examination, performed for purposes of 
retirement.  Entitlement to service connection, however, is 
predicated upon him having a current disability.  And VA has 
specifically defined the level of hearing impairment needed 
to meet the definition of a "disability" for purposes of VA 
compensation.  See 38 C.F.R. § 3.385 (2006).

This regulation provides that VA will consider impaired 
hearing to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).

In this case, the veteran was denied service connection for 
left ear hearing loss because he did not meet these 
requirements outlined in § 3.385.  The results of the most 
recent March 2004 audiometric examination confirmed this 
conclusion.  

Since the veteran's last VA audiological examination was in 
March 2004, almost 3 years ago, another examination is needed 
to adequately assess the severity of his bilateral hearing 
loss.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  
See Caffrey v. Brown, 6 Vet. App. 377 (1994) (examination 
conducted about two years before the Board's decision was too 
remote to be a contemporaneous examination where appellant 
had presented evidence indicating there had been a material 
change in his condition and that his current rating was 
insufficient).  If it is determined that his left ear hearing 
loss meets the requirements for a "disability" under 38 
C.F.R. § 3.385, and assuming service connection is 
subsequently granted for hearing loss in the left ear, then 
this, in turn, will require re-rating the hearing loss 
disability as a whole because it would now be bilateral - as 
opposed to merely unilateral.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination.  All 
necessary diagnostic testing and 
evaluation should be performed.  The 
claims file should be made available to 
the designated examiner for review of 
the veteran's pertinent medical 
history; this includes a copy of this 
remand.

Definitive findings and diagnoses 
should be made and recorded for each 
ear, including pure tone audiometric 
thresholds, in decibels, for each of 
the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz, as well as speech 
audiometry using the Maryland CNC 
testing (reported in percentages).  

2.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If it is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them 
time to respond to it before returning 
the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



